DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 12/17/2020 and 4/5/2022 have been considered by examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface, configured to access…”, “multiple hardware-implemented column readers, each column reader configured to…”, “a hardware-implemented record reconstructor, configured to reconstruct…”  in claim 1.
“a hardware-implemented dictionary circuit, which is configured to read…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “multiple hardware-implemented column readers, each column reader configured to…” and “a hardware-implemented record reconstructor, configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification recites, on page 10 line 13, “Typically, reader 20 is implemented in hardware, e.g., in an Integrated Circuit (IC) or Field-Programmable Gate Array (FPGA)” and on page 32, line 20, “Parquet reader 20 and its components, e.g., column  readers 36, section readers 48 and record reconstructor 40, may be implemented using any suitable hardware, such as in an Application-Specific Integrated Circuit (ASIC)  or Field-Programmable Gate Array (FPGA).”  Although the use of an FPGA or ASIC is recited in the instant specification, these elements are presented as examples only, and no actual bounds are placed on the hardware used to implement this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-21 are rejected by virtue of dependency and for failing to recite sufficient structure to implement the claimed functionality.
In regard to claim 11, the claim limitation “hardware-implemented dictionary circuit, which is configured to read…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification recites that “In  some embodiments, logic 52 is configured to perform dictionary translation of at least some of the values,   before   outputting   the   values   to   record reconstructor 40. The dictionary, or a portion thereof, is cached in a dictionary cache 56 coupled to logic 52.” On page 15, line 17, however no hardware structure is disclosed as clearly linked to performing this operation. Additionally, on page 32, line 20, “Parquet reader 20 and its components, e.g., column  readers 36, section readers 48 and record reconstructor 40, may be implemented using any suitable hardware, such as in an Application-Specific Integrated Circuit (ASIC)  or Field-Programmable Gate Array (FPGA).”  Although the use of an FPGA or ASIC is recited in the instant specification, these elements are presented as examples only, and no actual bounds are placed on the hardware used to implement this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 12 and 13, are rejected by virtue of dependency and for failing to recite sufficient structure to implement the claimed functionality.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 contains the limitations “multiple hardware-implemented column readers, each column reader configured to…” and “a hardware-implemented record reconstructor, configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Accordingly, the indefinite means-plus-function limitations would have a scope commensurate with all possible ways of performing the described functions, and the instant specification lacks adequate written description commensurate with that scope.
Claims 2-21 are rejected by virtue of their dependency and for failing to limit the scope of the claim to any particular structure or structures commensurate with the instant specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 14-29, 23, 35-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. in US Patent № 2021/0042280, hereinafter called Sharma.
In regard to claim 1, Sharma teaches A hardware-implemented file reader (i.e. hardware accelerator, “In one example, a hardware accelerator for data stored in columnar storage format comprises memory to store data and a controller coupled to the memory.” Paragraph 0005; additionally, “FIG. 3 illustrates a pipelined programmable hardware accelerator architecture 300 that can accelerate the parsing of parquet colunmar storage format 200 and can perform filtering based on repetition levels 241, definition levels 242, values 243, and other user-defined filtering conditions in accordance with one embodiment.” Paragraph 0009; Examiner’s note: broadest reasonable interpretation of a limitation reciting ‘hardware-implemented,’ absent any further technical limitation, encompasses any suitable computational hardware including a general-purpose computer executing software), comprising: 
an interface (i.e. I/O interface, “In an embodiment, accelerator 911 is coupled to
multiple I/O interfaces (not shown in the figure). In an embodiment, input data elements are received by I/O interface 912 and the corresponding output data elements generated as the result of the system computation are sent out by I/O interface 912.” Paragraph 0124; alternatively or additionally, “In an embodiment, accelerator 911
communicates with other I/O interfaces, for example, storage elements through direct memory access (DMA) to retrieve data without involving general purpose instruction-based processor 920.” Paragraph 0127; this limitation is interpreted as corresponding to the DRAM accessed via DMA, as disclosed in the instant specification on page 12 line 4), configured to access a file comprising multiple records (i.e. data elements), wherein the records store values in accordance with a nested structure that supports optional values and repeated values, and wherein the file is stored in a columnar format having multiple columns, each column storing (i) compressed values and (ii) corresponding compressed structure information that associates the values in the column to the nested structure of the records (“As one embodiment of this present design, the parquet columnar storage format is explored. […] Data in parquet format is organized in a hierarchical fashion, where each parquet file 200 is composed of Row Groups 210. Each row group (e.g., row groups 0, 1) is composed of a plurality of Columns 220 (e.g., columns a, b). Each column is further composed of a plurality of Pages 230 (e.g., pages 0, 1) or regions. Each page 230 includes a page header 240, repetition levels 241, definition levels 242, and values 243. The repetition levels 241, definition levels 242, and values 243 are compressed using multiple compression and encoding algorithms. The values 243, repetition levels 241, and definition levels 242 for each parquet page 230 may be encoded using Run Length Encoding (RLE), Bit-packed Encoding (BP), a combination ofRLE+BP, etc. The encoded parquet page may be further compressed using compression algorithms like Gzip, Snappy, zlib, LZ4, etc.” Paragraph 0061);
multiple hardware-implemented column readers (i.e. execution kernels, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased.” Paragraph 0102), each column reader configured to be assigned to a respective selected column (i.e. by scheduling, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased. The present design provides filter reuse with subpage scheduling. The partial filters in the memory 440 associated with a Filtering Engine 350 can be reused effectively across multiple columns.” Paragraph 0102),, and to read and decompress both the values and the structure information from at least a portion of the selected column (“The present design 300 (programmable hardware accelerator architecture) focuses on hardware acceleration for columnar storage format that can perform decompression, decoding, and filtering. A single instance of the design 300 is referred to as a single Kernel” paragraph 0063); 
and a hardware-implemented record reconstructor, configured to reconstruct one or more of the records from at least portions of the columns that are read by the column readers, and to output the reconstructed records (“A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420” paragraph 0080; wherein “Section size shim engine 360 is responsible for combining the filtered data generated by Filtering engine 350 into one contiguous stream of data.” Paragraph 0069; alternatively or additionally, note that fully decoded data is available from the decoding engine, “The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values 243. Based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 2, Sharma further teaches that the columnar format comprises a Parquet format (“As one embodiment of this present design, the parquet columnar storage format is explored.” Paragraph 0061), and wherein the structure information comprises repetition levels and definition levels of the values (“Each page 230 includes a page header 240, repetition levels 241, definition levels 242, and values 243. The repetition levels 241, definition levels 242, and values 243 are compressed using multiple compression and encoding algorithms.” Paragraph 0061).

In regard to claim 3, Sharma further teaches that the record reconstructor is configured to apply backpressure to one or more of the column readers, so as to align respective outputs of the column readers to belong to no more than a predefined number of neighboring records (i.e. limiting to one of the Even Pacing Across Columns schedulers described in paragraphs 0111 to 0116; in particular, “This algorithm schedules a first page 230. A number of rows serves as a current max pointer to the memory 440. This algorithm schedules pages in such a fashion that a page comes as close to max pointer without exceeded it, until there are no small enough pages remaining. Max pointer is then pushed forward by the next page and the process repeats.” Paragraph 0112).

In regard to claim 4, Sharma further teaches that the record reconstructor is configured to determine a respective data size that needs to be obtained from each of the column readers per record, and to maintain alignment among the column readers by obtaining the determined data size from each column reader (scheduling and retrieving pages based on size is shown in at least Fig. 7A-7I and described in paragraph 0107).

In regard to claim 5, Sharma further teaches that a given column reader is configured to align at least some of the decompressed values with the corresponding decompressed structure information, before reading and decompressing subsequent values and subsequent structure information from the selected column (i.e. by assembling, “A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420” paragraph 0080; wherein “Section size shim engine 360 is responsible for combining the filtered data generated by Filtering engine 350 into one contiguous stream of data.” Paragraph 0069).

In regard to claim 6, Sharma further teaches that a given column reader comprises a values reader configured to read and decompress the values of the selected column, and one or more structure-information readers configured to read and decompress the structure information of the selected column (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values 243. Based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 7, Sharma further teaches that the structure information comprises repetition levels and definition levels of the values, and wherein the structure-information readers comprise a repetition-level reader configured to read and decompress the repetition levels, and a definition-level reader configured to read and decompress the definition levels (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 8, Sharma further teaches that a given column reader comprises a single reader (i.e. decoding engine) configured to read and decompress, in alternation, both the values of the selected column and the structure information of the selected column (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 10, Sharma further teaches that, in response to a request to reconstruct a set of columns that is larger than a number of the column readers, the record reconstructor is configured to reconstruct and output two or more sets of partial records, each corresponding to a respective subset of the requested set of columns (“The scheduling unit provides necessary infrastructure to process pages of the same row group across multiple execution units or kernels. As an example, if there are two column chunks 220 in a row group 210 and each column chunk has 2 pages 230 then the first pages of each column can be executed in one kernel and the second pages of each column can be executed in parallel on another column. This doubles the throughput of processing row-groups.” Paragraph 0098; altyernatively or additionally, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased. The present design provides filter reuse with subpage scheduling. The partial filters in the memory 440 associated with a Filtering Engine 350 can be reused effectively across multiple columns.” Paragraph 0102; consider also “A round robin schedule is an example of a simple page scheduling algorithm. The algorithm iterates across the columns 220 and selects one page 210 from that column to schedule.” Paragraph 0104, wherein the number of columns exceeding the number of execution units would necessarily lead to at least one execution unit producing a partial result for more than one column).

In regard to claim 14, Sharma further teaches that one or more of the column readers and the record reconstructor are configured to modify one or more of the values read from the file (i.e. by removing it in filtering, “The filtering engine 350 can apply one or more value-based filters and one or more metadata-based filters to individual parquet pages. The value-based filters keep or discard entries in a page based on the value 243 (e.g., value >5). The metadata-based filters are independent of values and either dependent on the def-levels 241, rep-levels 242, or the index of a value 243.” Paragraph 0704).

In regard to claim 15, Sharma further teaches that the record reconstructor is configured to output either only the modified values (i.e. only filtered values, “stage 412 (or operation 412) discards data based on the filtering in the stage 411. A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420.” Paragraph 0080), or both the values read from the file and modified values.

In regard to claim 16, Sharma further teaches that the record reconstructor is configured to specify modification of the values based on a received query (i.e. filter condition, “The Filtering engine 350 ( e.g., filtering single instruction multiple data (SIMD) engine 350, filtering very larger instruction word (VLIW) engine 350, or combination of both SIMD and VLIW execution filtering engine 350) is responsible for applying user-defined filtering conditions on the data 241, 242, 243.” Paragraph 0068).

In regard to claim 17, Sharma further teaches that the record reconstructor is configured to filter the records based on one or both of (i) a criterion defined over one or more of the values, and (ii) a received query (“The Filtering engine 350 ( e.g., filtering single instruction multiple data (SIMD) engine 350, filtering very larger instruction word (VLIW) engine 350, or combination of both SIMD and VLIW execution filtering engine 350) is responsible for applying user-defined filtering conditions on the data 241, 242, 243.” Paragraph 0068; “The filtering engine 350 can apply one or more value-based filters and one or more metadata-based filters to individual parquet pages. The value-based filters keep or discard entries in a page based on the value 243 (e.g., value >5). The metadata-based filters are independent of values and either dependent on the def-levels 241, rep-levels 242, or the index of a value 243.” Paragraph 0704).

In regard to claim 18, Sharma further teaches that the record reconstructor comprises multiple processing engines configured to reconstruct multiple respective records simultaneously (“The scheduling unit provides necessary infrastructure to process pages of the same row group across multiple execution units or kernels.” Paragraph 0098).

In regard to claim 19, Sharma further teaches that the record reconstructor is configured to reconstruct multiple streams of records in parallel (“Different schedules have varying impacts on the efficiency and parallelism of execution, and also impact the overhead and complexity of implementation.” Paragraph 0094).

In regard to claim 20, Sharma further teaches that the record reconstructor is configured to reconstruct the multiple streams of records independently of one another (“This is the simplest algorithm suited towards extracting parallelism across multiple kernels, as pages in the same column have no dependencies with one another.” Paragraph 0110).

In regard to claim 21, Sharma further teaches that the record reconstructor is configured to apply backpressure to the column readers only for a selected subset of the streams of records (“Same as previous, but choice is also weighed by selectivity, and prioritizes scheduling a set of pages with the highest selectivity first, in order to maximize filter reuse across columns.” Paragraph 0116).

In regard to claim 22, Sharma teaches a method for hardware-implemented file readout, comprising: 
accessing a file using multiple hardware-implemented column readers, wherein the file comprises multiple records (i.e. data elements), wherein the records store values in accordance with a nested structure that supports optional values and repeated values, and wherein the file is stored in a columnar format having multiple columns, each column storing (i) compressed values and (ii) corresponding compressed structure information that associates the values in the column to the nested structure of the records (“As one embodiment of this present design, the parquet columnar storage format is explored. […] Data in parquet format is organized in a hierarchical fashion, where each parquet file 200 is composed of Row Groups 210. Each row group (e.g., row groups 0, 1) is composed of a plurality of Columns 220 (e.g., columns a, b). Each column is further composed of a plurality of Pages 230 (e.g., pages 0, 1) or regions. Each page 230 includes a page header 240, repetition levels 241, definition levels 242, and values 243. The repetition levels 241, definition levels 242, and values 243 are compressed using multiple compression and encoding algorithms. The values 243, repetition levels 241, and definition levels 242 for each parquet page 230 may be encoded using Run Length Encoding (RLE), Bit-packed Encoding (BP), a combination ofRLE+BP, etc. The encoded parquet page may be further compressed using compression algorithms like Gzip, Snappy, zlib, LZ4, etc.” Paragraph 0061); 
assigning each column reader (i.e. execution kernels, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased.” Paragraph 0102) to a respective selected column (i.e. by scheduling, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased. The present design provides filter reuse with subpage scheduling. The partial filters in the memory 440 associated with a Filtering Engine 350 can be reused effectively across multiple columns.” Paragraph 0102;), and reading and decompressing both the values and the structure information from at least a portion of the selected column (“The present design 300 (programmable hardware accelerator architecture) focuses on hardware acceleration for columnar storage format that can perform decompression, decoding, and filtering. A single instance of the design 300 is referred to as a single Kernel” paragraph 0063); 
and using a hardware-implemented record reconstructor, reconstructing one or more of the records from at least portions of the columns that are read by the column readers, and outputting the reconstructed records (“A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420” paragraph 0080; wherein “Section size shim engine 360 is responsible for combining the filtered data generated by Filtering engine 350 into one contiguous stream of data.” Paragraph 0069; alternatively or additionally, note that fully decoded data is available from the decoding engine, “The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values 243. Based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 23, Sharma further teaches that the columnar format comprises a Parquet format, (“As one embodiment of this present design, the parquet columnar storage format is explored.” Paragraph 0061), and wherein the structure information comprises repetition levels and definition levels of the values (“Each page 230 includes a page header 240, repetition levels 241, definition levels 242, and values 243. The repetition levels 241, definition levels 242, and values 243 are compressed using multiple compression and encoding algorithms.” Paragraph 0061).

In regard to claim 24, Sharma further teaches that reconstructing the records comprises applying backpressure to one or more of the column readers, so as to align respective outputs of the column readers to belong to no more than a predefined number of neighboring records (i.e. limiting to one of the Even Pacing Across Columns schedulers described in paragraphs 0111 to 0116; in particular, “This algorithm schedules a first page 230. A number of rows serves as a current max pointer to the memory 440. This algorithm schedules pages in such a fashion that a page comes as close to max pointer without exceeded it, until there are no small enough pages remaining. Max pointer is then pushed forward by the next page and the process repeats.” Paragraph 0112).

In regard to claim 25, Sharma further teaches that reconstructing the records comprises determining a respective data size that needs to be obtained from each of the column readers per record, and maintaining alignment among the column readers by obtaining the determined data size from each column reader (scheduling and retrieving pages based on size is shown in at least Fig. 7A-7I and described in paragraph 0107).

In regard to claim 26, Sharma further teaches that reading and decompressing the values and the structure information comprises, in a given column reader, aligning at least some of the decompressed values with the corresponding decompressed structure information before reading and decompressing subsequent values and subsequent structure information from the selected column (i.e. by assembling, “A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420” paragraph 0080; wherein “Section size shim engine 360 is responsible for combining the filtered data generated by Filtering engine 350 into one contiguous stream of data.” Paragraph 0069).

In regard to claim 27, Sharma further teaches that reading and decompressing the values and the structure information comprises, in a given column reader, reading and decompressing the values of the selected column by a values reader, and reading and decompressing the structure information of the selected column by one or more structure-information readers (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values 243. Based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).
In regard to claim 28, Sharma further teaches that the structure information comprises repetition levels and definition levels of the values, and wherein reading and decompressing the structure information comprises reading and decompressing the repetition levels by a repetition- level reader, and reading and decompressing the definition levels by a definition-level reader (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067).

In regard to claim 29, Sharma further teaches that reading and decompressing the values and the structure information comprises, in a given column reader (i.e. decoding engine), reading and decompressing, in alternation, both the values of the selected column and the structure information of the selected column by a single reader (“The Decoding Engine 340 is responsible for further decompression or decoding of repetition levels 241, definition levels 242, and values based on the configuration accepted by the Config Parser engine 310, the decoding engine can perform decoding for RLE-BP, RLE, BP, Dictionary, Delta, and other algorithms supported for the parquet format 200 and other columnar formats like ORC.” Paragraph 0067)


In regard to claim 31, Sharma further teaches that reconstructing the records comprises, in response to a request to reconstruct a set of columns that is larger than a number of the column readers, reconstructing and outputting two or more sets of partial records, each corresponding to a respective subset of the requested set of columns (“The scheduling unit provides necessary infrastructure to process pages of the same row group across multiple execution units or kernels. As an example, if there are two column chunks 220 in a row group 210 and each column chunk has 2 pages 230 then the first pages of each column can be executed in one kernel and the second pages of each column can be executed in parallel on another column. This doubles the throughput of processing row-groups.” Paragraph 0098; altyernatively or additionally, “The present design provides increased throughput due to batched scheduling of pages and processing pages on multiple kernels (e.g., execution units) at the same time, the throughput can be substantially increased. The present design provides filter reuse with subpage scheduling. The partial filters in the memory 440 associated with a Filtering Engine 350 can be reused effectively across multiple columns.” Paragraph 0102; consider also “A round robin schedule is an example of a simple page scheduling algorithm. The algorithm iterates across the columns 220 and selects one page 210 from that column to schedule.” Paragraph 0104, wherein the number of columns exceeding the number of execution units would necessarily lead to at least one execution unit producing a partial result for more than one column).

In regard to claim 35, Sharma further teaches modifying one or more of the values read from the file (i.e. by removing it in filtering, “The filtering engine 350 can apply one or more value-based filters and one or more metadata-based filters to individual parquet pages. The value-based filters keep or discard entries in a page based on the value 243 (e.g., value >5). The metadata-based filters are independent of values and either dependent on the def-levels 241, rep-levels 242, or the index of a value 243.” Paragraph 0704)..

In regard to claim 36, Sharma further teaches that outputting the reconstructed records comprises outputting either only the modified values (i.e. only filtered values, “stage 412 (or operation 412) discards data based on the filtering in the stage 411. A stage 413 (or operation 413) combines the filtered data and assembles the data to form the outgoing data stream 420.” Paragraph 0080), or both the values read from the file and modified values.

In regard to claim 37, Sharma further teaches specifying modification of the values based on a received query (i.e. filter condition, “The Filtering engine 350 ( e.g., filtering single instruction multiple data (SIMD) engine 350, filtering very larger instruction word (VLIW) engine 350, or combination of both SIMD and VLIW execution filtering engine 350) is responsible for applying user-defined filtering conditions on the data 241, 242, 243.” Paragraph 0068).

In regard to claim 38, Sharma further teaches that reconstructing the records comprises filtering the records based on one or both of (i) a criterion defined over one or more of the values, and (ii) a received query (“The Filtering engine 350 ( e.g., filtering single instruction multiple data (SIMD) engine 350, filtering very larger instruction word (VLIW) engine 350, or combination of both SIMD and VLIW execution filtering engine 350) is responsible for applying user-defined filtering conditions on the data 241, 242, 243.” Paragraph 0068; “The filtering engine 350 can apply one or more value-based filters and one or more metadata-based filters to individual parquet pages. The value-based filters keep or discard entries in a page based on the value 243 (e.g., value >5). The metadata-based filters are independent of values and either dependent on the def-levels 241, rep-levels 242, or the index of a value 243.” Paragraph 0704).

In regard to claim 39, Sharma further teaches that reconstructing the records comprises applying multiple processing engines to reconstruct multiple respective records simultaneously (“The scheduling unit provides necessary infrastructure to process pages of the same row group across multiple execution units or kernels.” Paragraph 0098).

In regard to claim 40, Sharma further teaches that reconstructing the records comprises reconstructing multiple streams of records in parallel (“Different schedules have varying impacts on the efficiency and parallelism of execution, and also impact the overhead and complexity of implementation.” Paragraph 0094).

In regard to claim 41, Sharma further teaches that reconstructing the records comprises reconstructing the multiple streams of records independently of one another (“This is the simplest algorithm suited towards extracting parallelism across multiple kernels, as pages in the same column have no dependencies with one another.” Paragraph 0110).

In regard to claim 42, Sharma further teaches that reconstructing the records comprises applying backpressure to the column readers only for a selected subset of the streams of records (“Same as previous, but choice is also weighed by selectivity, and prioritizes scheduling a set of pages with the highest selectivity first, in order to maximize filter reuse across columns.” Paragraph 0116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 or 22 above, as applicable; and further in view of Giannakopoulou et al. in the paper “CleanM: An Optimizable Query Language for Unified ScaleOut Data Cleaning”.

In regard to claim 9, Sharma teaches the file reader according to claim 1, as above. However, he fails to expressly teach in reconstructing a nested record, the record reconstructor is configured to explode one or more nesting levels of the nested record, thereby outputting multiple records in place of the nested records.
Giannakopoulou teaches in reconstructing a nested record, the record reconstructor is configured to explode one or more nesting levels of the nested record, thereby outputting multiple records in place of the nested records (“By injecting explicit unnest operators, CleanM avoids having to access repeating BLOB-like tuples of the form (tokeni;fnamesg) for each element of a nested collection to be processed; it operates over smaller (tokeni;namej) tuples instead.” Page 1472, “Optimizations at the algebra level”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have nested records be exploded in reconstruction, as taught by Giannakopoulou. One would have been motivated to do so in order to reduce duplicate work, as taught by Giannakopoulou (“In summary, translating cleaning operations into a unifying algebraic form enables, among others, powerful forms of query and data unnesting, coalescing operators, and reducing duplicate work.” Page 1472 )
In regard to claim 30, Sharma teaches the method according to claim 22, as above. However, he fails to expressly teach in reconstructing a nested record, the record reconstructor is configured to explode one or more nesting levels of the nested record, thereby outputting multiple records in place of the nested records.
Giannakopoulou teaches in reconstructing a nested record, the record reconstructor is configured to explode one or more nesting levels of the nested record, thereby outputting multiple records in place of the nested records (“By injecting explicit unnest operators, CleanM avoids having to access repeating BLOB-like tuples of the form (tokeni;fnamesg) for each element of a nested collection to be processed; it operates over smaller (tokeni;namej) tuples instead.” Page 1472, “Optimizations at the algebra level”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have nested records be exploded in reconstruction, as taught by Giannakopoulou. One would have been motivated to do so in order to reduce duplicate work, as taught by Giannakopoulou (“In summary, translating cleaning operations into a unifying algebraic form enables, among others, powerful forms of query and data unnesting, coalescing operators, and reducing duplicate work.” Page 1472 )

Claim 11-13 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 or 22 above, as applicable, and further in view of Fujikawa et al. in US Patent Application Publication № 2020/0265052, hereinafter called Fujikawa.
In regard to claim 11, Sharma teaches the system of claim 1, as above. However, although he does teach dictionary decoding (as taught in at least paragraphs 0060 and 0067), he fails to expressly teach a hardware-implemented dictionary circuit, which is configured to read from the file a dictionary that represents some of the values with respective keys, and to subsequently translate keys read from the file into the corresponding values, so as to place the translated values in the reconstructed records.
Fujikawa teaches a hardware-implemented dictionary circuit, which is configured to read from the file a dictionary that represents some of the values with respective keys (“Each of the files 241 includes one or more row group data items 242 and meta information 243. […] The column data 2421 may include data corresponding to one or more values of the one or more columns and a dictionary to be used to compress the one or more values of the one or more columns. For example, when values of columns of the column data 2421 indicate the names of the prefectures of Japan, the dictionary is used to convert the values of the columns into data of numbers indicating the names of the prefectures.” Paragraph 0066), and to subsequently translate keys read from the file into the corresponding values, so as to place the translated values in the reconstructed records (“Then, the data decoder 233 identifies the column data stored in the DRAM 239 based on the column information stored in the register 231. When the column data includes a dictionary, the data decoder 233 decompresses data included in the column data to a value before the compression of the data based on the dictionary.” Paragraph 0079)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hardware-accelerated dictionary decoding taught by Sharma to include the specific steps taught by Fujikawa. It would have been obvious because it represents the application of a known technique (i.e. the implementation of dictionary decoding as taught by Fujikawa) to a known system (i.e. the hardware-accelerated data decoding system taught by Sharma) ready for improvement to yield only predictable results (i.e. the dictionary decoding taught by Sharma will be accomplished using the hardware acceleration taught by Fujikawa.) One would have been motivated to do so in order to improve the processing efficiency without requiring an overly complex hardware circuit, as taught by Fujikawa in paragraph 0012

In regard to claim 12, Sharma further teaches a dictionary data structure that maps the keys to the respective values, wherein the dictionary circuit is configured to populate the dictionary data structure upon reading the dictionary from the file (“The column data 2421 may include data corresponding to one or more values of the one or more columns and a dictionary to be used to compress the one or more values of the one or more columns. For example, when values of columns of the column data 2421 indicate the names of the prefectures of Japan, the dictionary is used to convert the values of the columns into data of numbers indicating the names of the prefectures.” Paragraph 0066).

In regard to claim 13, Sharma further teaches that the dictionary circuit is configured to hold a portion of the dictionary in a cache (i.e. in DRAM, “Then, the data decoder 233 identifies the column data stored in the DRAM 239 based on the column information stored in the register 231. When the column data includes a dictionary, the data decoder 233 decompresses data included in the column data to a value before the compression of the data based on the dictionary.” Paragraph 0079).

In regard to claim 32, Sharma teaches the method of claim 22, as above. However, although he does teach dictionary decoding (as taught in at least paragraphs 0060 and 0067), he fails to expressly teach a hardware-implemented dictionary circuit, reading from the file a dictionary that represents some of the values with respective keys, and to subsequently translate keys read from the file into the corresponding values, so as to place the translated values in the reconstructed records.
Fujikawa teaches a hardware-implemented dictionary circuit, which is configured to read from the file a dictionary that represents some of the values with respective keys (“Each of the files 241 includes one or more row group data items 242 and meta information 243. […] The column data 2421 may include data corresponding to one or more values of the one or more columns and a dictionary to be used to compress the one or more values of the one or more columns. For example, when values of columns of the column data 2421 indicate the names of the prefectures of Japan, the dictionary is used to convert the values of the columns into data of numbers indicating the names of the prefectures.” Paragraph 0066), and to subsequently translate keys read from the file into the corresponding values, so as to place the translated values in the reconstructed records (“Then, the data decoder 233 identifies the column data stored in the DRAM 239 based on the column information stored in the register 231. When the column data includes a dictionary, the data decoder 233 decompresses data included in the column data to a value before the compression of the data based on the dictionary.” Paragraph 0079)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hardware-accelerated dictionary decoding taught by Sharma to include the specific steps taught by Fujikawa. It would have been obvious because it represents the application of a known technique (i.e. the implementation of dictionary decoding as taught by Fujikawa) to a known system (i.e. the hardware-accelerated data decoding system taught by Sharma) ready for improvement to yield only predictable results (i.e. the dictionary decoding taught by Sharma will be accomplished using the hardware acceleration taught by Fujikawa.) One would have been motivated to do so in order to improve the processing efficiency without requiring an overly complex hardware circuit, as taught by Fujikawa in paragraph 0012

In regard to claim 33, Sharma further teaches reading the dictionary comprises populating a dictionary data structure that maps the keys to the respective values, and wherein translating the keys into the respective values comprises mapping the keys to the respective values by the populated dictionary data structure.(“The column data 2421 may include data corresponding to one or more values of the one or more columns and a dictionary to be used to compress the one or more values of the one or more columns. For example, when values of columns of the column data 2421 indicate the names of the prefectures of Japan, the dictionary is used to convert the values of the columns into data of numbers indicating the names of the prefectures.” Paragraph 0066).

In regard to claim 34, Sharma further teaches holding a portion of the dictionary in a cache (i.e. in DRAM, “Then, the data decoder 233 identifies the column data stored in the DRAM 239 based on the column information stored in the register 231. When the column data includes a dictionary, the data decoder 233 decompresses data included in the column data to a value before the compression of the data based on the dictionary.” Paragraph 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arthur Ganger/

/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167